Appeal by the defendant from two judgments of the Supreme Court, Queens County *735(Golia, J.), both rendered June 25, 1987, convicting him of attempted burglary in the second degree and criminal mischief in the fourth degree under indictment No. 5281/86, upon his plea of guilty, and criminal possession of a weapon in the third degree under indictment No. 5878/86, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
During a routine automobile patrol, a police officer observed the defendant pull a gun from his waistband. As the marked police van approached him, the defendant fled into a nearby alleyway. Within seconds, the defendant was apprehended and the same police officer, who had observed the defendant making a throwing motion, immediately searched the alleyway and recovered a revolver. The loaded revolver was found about two feet under a parked vehicle in the alleyway.
Contrary to the defendant’s contention, when viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620), the observations of the arresting police officer constituted legally sufficient evidence to support the defendant’s guilt of criminal possession of a weapon in the third degree (see, People v Williams, 43 NY2d 725; People v Rao, 107 AD2d 720). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
In view of our determination, we do not reach the defendant’s remaining contention regarding vacatur of his plea under indictment No. 5281/86 (cf., People v Clark, 45 NY2d 432). Thompson, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.